DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 2/25/2021.
Currently, claims 1-3, 11, 16, 18 and 20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang et al. (US 2019/0067142). An annotated version of FIG. 1A is provided below to add labels to components that were unlabeled in the document.

    PNG
    media_image1.png
    857
    1653
    media_image1.png
    Greyscale

Pertaining to claim 1, Fang shows a dual-die memory package, comprising: 
a package substrate (10); 
a first die (11a) disposed on the package substrate and comprising: 
a first conductive pad (1st CP) disposed on a surface of the first die facing away from the package substrate; and 
a first bonding pad (1st BP) disposed on the surface of the first die; 
a second die (11b) disposed on a side of the first die away from the package substrate and
comprising a second conductive pad (2nd CP), wherein the second conductive pad is disposed on a surface of the second die facing the first die; 
a bonding wire (BW) through which the first bonding pad is electrically coupled to the 
package substrate; 
a conductive pillar (CP) through which the first conductive pad is electrically coupled to the second conductive pad; and 

wherein the first conductive pad corresponds to the second conductive pad, the second die further comprises a second bonding pad (2nd BP), the second bonding pad is spaced apart from the second conductive pad and faces the first bonding pad, such that the first die and the second die have identical structure (see also FIG. 5C-D); 
wherein the second bonding pad has a bottom surface facing the first die, and the bottom surface of the second bonding pad is completely covered by the molding compound, wherein the first conductive pad has a top surface facing the second die, and the top surface of the first conductive pad is completely covered by the molding compound and the conductive pillar (each of the molding compound and the conductive pillar (in addition to other components) obstruct the view of any portion of the top surface of the first conductive pad from a perspective view directly above the bonding pad, and thereby completely cover the top surface of the first conductive pad).
Pertaining to claim 2, Fang shows the first conductive pad and the second conductive pad are aligned in a direction perpendicular to the surface of the first die, and the conductive pillar is located between and in contact with the first conductive pad and the second conductive pad (FIG. 1A).
Pertaining to claim 3, Fang shows a vertical projection of the second conductive pad on the surface of the first die entirely overlaps the first conductive pad (FIG. 1A).
Pertaining to claim 11, Fang shows two ends of the bonding wire are in contact with the first bonding pad and the package substrate respectively (FIG. 1A).

Pertaining to claim 18, underfill 51u1 acts as a die attach film connecting the first die and the package substrate (FIG. 5B).
Pertaining to claim 20, Fang shows a plurality of solder balls (16) disposed on a side of the package substrate away from the first die (FIG. 1A).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 11, 16, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896